Case 1:18-cv-07652-DLC Document 168 Filed 10/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEONIDES DUVERNY, : 18¢ev7652 (DLC)

Plaintiff, : ORDER
-ye :

 

eo
i
i

HERCULES MEDICAL P.C., ACHILLES : |, uspe SDNY
MEDICAL P.C., HYPERION MEDICAL P.C., : || DOCUMENT

EY RICHSTONE, indivi lly, : ne epee
and GHOFFR ON individually ELECTRONICALLY FILED

DOC #:

DATE FILED: | U Aol 224

 

Defendants.

 

 

 

 

 

DENISE COTE, District Judge:

 

A jury trial having been scheduled to begin on November 39,
2020, it is hereby

ORDERED that the parties ensure that all trial participants
comply with the Southern District of New York’s Fourth Amended

Standing Order entitled In re Coronavirus/COVID-19 Pandemic (M-

 

10-468), entered October 26, 2020, and other SDNY COVID-19-
related orders that govern entry into and behavior within SDNY
courthouses. These materials may be found at:
https://www.nysd.uscourts.gov/covid-19-coronavirus.

IT IS FURTHER ORDERED that parties are responsible for
informing themselves of any modifications to SDNY COVID-19-
related rules and procedures and adhering to all current rules

and procedures for the duration of the trial.
Case 1:18-cv-07652-DLC Document 168 Filed 10/30/20 Page 2 of 2

TT IS FURTHER ORDERED that the parties are responsible for
bringing these procedures to the attention of their witnesses
and any other persons they expect to attend the trial.

If IS FURTHER ORDERED that the parties shali attempt to
have documents to be used at trial, including trial exhibits, in
electronic form. In jury trials, documents received into
evidence will only be available to the jury during their
deliberations in electronic form. Electronic exhibits --
including PDFs, image files, audio files, and video files --
must be formatted to fit on a computer screen.

SO ORDERED:

Dated: New York, New York
October 30, 2020

Arie thle

DH NISE COTE
United stdvse District Judge

 

 
